                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ERNEST EDWARD DYKES,                               Case No. 3:11-cv-04454-SI
                                   8                   Plaintiff,                           ORDER
                                   9            v.
                                                                                           DEATH PENALTY CASE
                                  10    MICHAEL MARTEL, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On October 22, 2018, the Court entered an Order (Docket No. 66) setting a schedule for

                                  15   the filing of Petitioner’s motion for discovery. That Order stated that “[a] further litigation

                                  16   schedule shall be set once the Court rules on petitioner’s discovery motion.” The Court has now

                                  17   denied Petitioner’s First Motion for Discovery (Docket No. 79).              See Docket No. 90.

                                  18   Accordingly, it is now time for the Court to set a schedule for further litigation of this matter. To

                                  19   that end, the Court directs the parties to meet and confer regarding the division of Petitioner’s

                                  20   claims, to the extent practicable, into like groupings of claims for focused briefing by the parties.

                                  21   The parties shall file a joint report with proposed claim groupings and a proposed schedule

                                  22   for further briefing on or before April 17, 2020.

                                  23

                                  24          IT IS SO ORDERED.

                                  25   Dated: March 6, 2020

                                  26                                                        ________________________________
                                                                                            SUSAN ILLSTON
                                  27                                                        UNITED STATES DISTRICT JUDGE
                                  28
